Exhibit 10.3
[Bank Name and Address]

     
DATE:
  May 18, 2009
 
   
TO:
  Covanta Holding Corporation
 
  40 Lane Road
 
  Fairfield, New Jersey
ATTENTION:
  Treasurer
TELEPHONE:
  973-882-4193
FACSIMILE:
  973-882-7234
 
   
FROM:
  [Bank Agent], acting as Agent for [Bank Name]
TELEPHONE:
  [     ]
 
   
SUBJECT:
  [Form of Warrant Transaction]

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between [Bank Name]
(“Bank”), through its agent [Agent Name] (the “Agent”), and Covanta Holding
Corporation (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the Master Agreement specified below. [Barclays Bank PLC is regulated by the
Financial Services Authority. Barclays Bank PLC is not a member of the
Securities Investor Protection Corporation (“SIPC”).]
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. For purposes of the Equity
Definitions, the Transaction shall be deemed to be a Share Option Transaction,
and each reference herein to a Warrant shall be deemed to be a reference to a
Call or an Option, as context requires.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Bank and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to,
an agreement in the form of the ISDA 1992 Master Agreement (Multicurrency –
Cross Border) (the “Agreement”) as if Bank and Counterparty had executed an
agreement in such form (without any Schedule except for (i) the replacement of
the word “third” in the last line of Section 5(a)(i) of the Agreement with the
word “first”, and (ii) the “Cross-Default” provisions of Section 5(a)(vi)
applicable to Counterparty with a “Threshold” of USD30,000,000 the phrase “, or
becoming capable at such time of being declared,” deleted from Section 5(a)(vi)
of the Agreement and with such other elections set forth in this Confirmation)
on the Trade Date. In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction. The parties hereby agree that no Transaction other than the
Transaction to which this Confirmation relates shall be governed by the
Agreement.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

1



--------------------------------------------------------------------------------



 



     
General Terms:
   
 
   
Trade Date:
  May 18, 2009.
 
   
Components:
  The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.
 
   
Warrant Style:
  European.
 
   
Warrant Type:
  Call.
 
   
Seller:
  Counterparty.
 
   
Buyer:
  Bank.
 
   
Shares:
  The common stock, par value USD0.10 per share, of Counterparty (Ticker symbol
“CVA”).
 
   
Number of Warrants:
  In the aggregate, [Barclays Bank PLC - 10,783,700; Citibank, N.A. - 5,391,850;
JPMorgan Chase Bank, National Association - 5,391,850] and for each Component of
the Transaction, as provided in Schedule B to this Confirmation; provided that
if the initial purchasers named in the Purchase Agreement (as defined in
Section 4(a) below) exercised the option to purchase additional convertible
notes (“Additional Convertible Notes”) pursuant to Section 3 of the Purchase
Agreement, the Number of Warrants shall be automatically increased, effective
upon payment by Counterparty of the Additional Premium on the Additional Premium
Payment Date, by a number of Warrants equal to the product of (x) the Number of
Warrants, and (y) a fraction, the numerator of which is the number of Additional
Convertible Notes in denominations of USD1,000 principal amount issued pursuant
to such exercise and the denominator of which is the number of Convertible Notes
in denominations of USD1,000 principal amount issued prior to such exercise,
subject to rounding as deemed appropriate by the Calculation Agent, and
Calculation Agent will promptly provide Counterparty and Bank a schedule setting
forth the increased Number of Warrants in the aggregate and for each Component.
 
   
Warrant Entitlement:
  One Share per Warrant.
 
   
Strike Price:
  As provided in Schedule A to this Confirmation.
 
   
Premium:
  As provided in Schedule A to this Confirmation; provided that if the Number of
Warrants is increased pursuant to the proviso to the definition of “Number of
Warrants” above, Counterparty shall pay on the Additional Premium Payment Date
an additional Premium (the “Additional Premium”) equal to the product of the
number of Warrants by which the aggregate Number of Warrants for such Components
is so increased and USD2.1755.
 
   
Premium Payment Date:
  May 22, 2009.
 
   
Additional Premium Payment Date:
  The closing date for the purchase and sale of the Additional Convertible
Notes.
 
   
Exchange:
  The New York Stock Exchange.
 
   
Related Exchange(s):
  All Exchanges.

2



--------------------------------------------------------------------------------



 



     
Calculation Agent:
  Bank.
 
   
Procedures for Exercise:
   
 
   
In respect of any Component
   
 
   
Expiration Time:
  The Valuation Time.
 
   
Expiration Date(s):
  As provided in Schedule B to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its sole discretion, that
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is a Disrupted Day or an Expiration Date in respect of any other
Component for the Transaction) and the Settlement Price for the Final Disruption
Date shall be determined by the Calculation Agent in a commercially reasonable
manner. Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date.
 
   
Final Disruption Date:
  As provided in Schedule A to this Confirmation.
 
   
Automatic Exercise:
  Applicable with respect to the Warrants included in any Component; provided
that Section 3.4(a) of the Equity Definitions shall apply to Net Share
Settlement.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions shall be amended by deleting the
words “at any time during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be” and replacing them with the words “at any
time during the regular trading session on the Exchange, without regard to after
hours or any other trading outside of the regular trading session hours”, by
amending and restating clause (a)(iii) thereof in its entirety to read as
follows: “(iii) an Early Closure that the Calculation Agent determines is
material” and by adding the words “, (iv) a Regulatory Disruption or (v) a
Liquidity Event” after clause (a)(iii) as restated above.
 
   
 
  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term

3



--------------------------------------------------------------------------------



 



     
 
  “Scheduled Closing Time” in the fourth line thereof.
 
   
Regulatory Disruption:
  A “Regulatory Disruption” shall occur if Bank determines in its good faith
reasonable discretion that it is appropriate in light of legal, regulatory or
self-regulatory requirements or related policies or procedures for Bank to
refrain from all or any part of the market activity in which it would otherwise
engage in connection with the Transaction.
 
   
Liquidity Event:
  A “Liquidity Event” shall occur if on any day the trading volume or liquidity
of trading in the Shares is materially reduced from levels prevailing on the
Trade Date and the Calculation Agent determines in its good faith commercially
reasonable discretion that as a result it would be appropriate to treat such day
as a Disrupted Day or a partially Disrupted Day.
 
   
Disrupted Day:
  The definition of “Disrupted Day” in Section 6.4 of the Equity Definitions
shall be amended by adding the following sentence after the first sentence: “A
Scheduled Trading Day on which a Related Exchange fails to open during its
regular trading session will not be a Disrupted Day if the Calculation Agent
determines that such failure will not have a material impact on Bank’s ability
to unwind any hedging transactions related to the Transaction.
 
   
Valuation:
   
 
   
In respect of any Component
   
 
   
Valuation Time:
  Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.
 
   
Valuation Date:
  The Expiration Date.
 
   
Settlement Terms:
   
 
   
In respect of any Component

Settlement Currency:
  USD.
 
   
Settlement Method:
  Net Share Settlement.
 
   
Settlement Price:
  On any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page CVA <equity> AQR
(or any successor thereto) in respect of the period from the scheduled opening
time of the Exchange to the Scheduled Closing Time on such Valuation Date (or if
such volume-weighted average price is unavailable, the volume-weighted average
price on such Valuation Date, as determined by the Calculation Agent).
 
   
Settlement Date(s):
  As determined in reference to Section 9.4 of the Equity Definitions, subject
to paragraph 5(j)(i) hereof.
 
   
Net Share Settlement:
  On each Settlement Date, Counterparty shall deliver to Bank a number of Shares
equal to the Net Share Amount for such Settlement Date to the account specified
by Bank, and cash in lieu of any fractional shares valued at the Settlement
Price for the Valuation Date corresponding to such Settlement Date. If, in the
good faith reasonable judgment of Bank, the Shares deliverable hereunder would
not be immediately freely

4



--------------------------------------------------------------------------------



 



     
 
  transferable by Bank under Rule 144 (or any successor provision, collectively,
“Rule 144”) under the U.S. Securities Act of 1933, as amended (the “Securities
Act”) for any reason other than solely as a result of Bank being an “affiliate”
(as defined in Rule 144 under the Securities Act) of Counterparty (where such
affiliation did not arise from Bank being a party to the Transaction), then Bank
may elect to either (x) accept delivery of such Shares notwithstanding the fact
that such Shares are not freely transferable by Bank under Rule 144 or
(y) require that such delivery take place pursuant to paragraph 5(j) below.
 
   
Net Share Amount:
  A number of Shares, as calculated by the Calculation Agent, equal to the
Option Cash Settlement Amount divided by the Settlement Price, each determined
as if Cash Settlement applied, rounded down to the nearest whole number plus any
Fractional Share Amount.
 
   
Other Provisions Applicable to Net Share Settlement:
  The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, as if “Physical Settlement” applied to the
Transaction.
 
   
Representation and Agreement:
  Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Bank may be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws.
 
   
Dividends:
   
 
   
Dividend Adjustments:
  If at any time during the period from but excluding the Trade Date, to and
including the final Expiration Date an ex-dividend date for a cash dividend
occurs with respect to the Shares, then the Calculation Agent will adjust the
Strike Price, the Number of Warrants and/or Warrant Entitlement as it deems
appropriate to preserve the fair value of the Warrant to Bank after taking into
account such dividend.
 
   
Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided that the Equity Definitions shall be
amended by replacing the words “diluting or concentrative” in Sections 11.2(a),
11.2(c) (in two instances) and 11.2(e)(vii) with the word “material” and by
adding the words “or the Transaction” after the words “theoretical value of the
relevant Shares” in Section 11.2(a), 11.2(c) and 11.2(e)(vii); provided, further
that adjustments may be made to account for changes in volatility, expected
dividends, stock loan rate and liquidity relative to the relevant Shares.

5



--------------------------------------------------------------------------------



 



     
Extraordinary Events:
   
 
   
New Shares:
  Section 12.1(i) of the Equity Definitions is hereby amended by deleting the
text in clause (i) in its entirety and replacing it with the phrase “publicly
quoted, traded or listed on any of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or
their respective successors)”.
 
   
Share-for-Share:
  The definition of “Share-for-Share” set forth in Section 12.1(f) of the Equity
Definitions is hereby amended by the deletion of parenthetical in clause
(i) thereof.
 
   
Consequence of Merger Events:
   
 
   
     Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
     Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination).
 
   
     Share-for-Combined:
  Cancellation and Payment (Calculation Agent Determination); provided that Bank
may elect, in its commercially reasonable judgment, Component Adjustment.
 
   
Consequence of Tender Offers:
   
 
   
Tender Offer:
  Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under paragraph 5(f)(i) of this Confirmation, Bank may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or paragraph 5(f)(i) will apply.
 
   
     Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
     Share-for-Other:
  Modified Calculation Agent Adjustment.
 
   
     Share-for-Combined:
  Modified Calculation Agent Adjustment.
 
   
Modified Calculation Agent Adjustment:
  For greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by adding the following italicized language after the stipulated parenthetical
provision: “(including adjustments to account for changes in volatility,
expected dividends, stock loan rate or liquidity relevant to the Shares or to
the Transaction) from the Announcement Date to the Merger Date (Section 12.2) or
Tender Offer Date (Section 12.3).”
 
   
 
  If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies to the Transaction, the adjustments to be made in accordance
with Section 12.2(e)(i) of the Equity Definitions would result in Counterparty
being different from the issuer of the Shares, then with respect to such Merger
Event, as a condition precedent to the adjustments contemplated in Section
12.2(e)(i) of the Equity Definitions, Counterparty and the issuer of the Shares
shall, prior to the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as requested by Bank that Bank has determined, in its reasonable
discretion, to be reasonably necessary or appropriate to allow Bank to continue
as a party to the Transaction, as adjusted under Section 12.2(e)(i) of the
Equity Definitions, and to

6



--------------------------------------------------------------------------------



 



     
 
  preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Bank (based on commercially reasonable interpretations of such legal,
regulatory or self-regulatory requirements applicable to Bank), and if such
conditions are not met or if the Calculation Agent determines that no adjustment
that it could make under Section 12.2(e)(i) of the Equity Definitions will
produce a commercially reasonable result, then the consequences set forth in
Section 12.2(e)(ii) of the Equity Definitions shall apply.
 
   
Announcement Date:
  The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions shall be amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” in the third and the fifth lines thereof with the words “, if completed,
would lead to a”, (iii) replacing the words “voting shares” in the fifth line
thereof with the word “Shares”, and (iv) inserting the words “by any party to
the proposed transaction” after the word “announcement” in the third and the
fifth lines thereof.
 
   
Announcement Event:
  If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of the
Transaction (including without limitation any change in volatility, expected
dividends, or liquidity relevant to the Shares or to the Transaction) from the
Announcement Date to the Valuation Date. If such economic effect is material,
the Calculation Agent will adjust the terms of the Transaction to reflect such
economic effect. “Announcement Event” shall mean the occurrence of the
Announcement Date of a Merger Event or Tender Offer.
 
   
Composition of Combined Consideration:
  Not Applicable; provided that, notwithstanding Sections 12.5(b) and 12.1(f) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares pursuant to a Tender Offer or Merger Event could be
elected by an actual holder of the Shares, the Calculation Agent will, in its
sole discretion, determine such composition.
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.
 
   
Additional Disruption Events:
   
 
   
     Change in Law:
  Applicable; provided that Section 12.9(a)(ii)(Y) of the Equity Definitions is
hereby deleted.

7



--------------------------------------------------------------------------------



 



     
     Failure to Deliver:
  Not Applicable.
 
   
     Insolvency Filing:
  Applicable.
 
   
     Hedging Disruption:
  Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
hereby modified by inserting the following two phrases at the end of such
Section:
 
   
 
  “For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms; provided, however, that the scheduled exercise or scheduled expiration of
call options on the Shares (with a Trade Date of even date herewith) sold by
Bank to Counterparty in accordance with the terms of such call options shall not
provide the sole basis for the occurrence of a Hedging Disruption Event.”
 
   
     Increased Cost of Hedging:
  Applicable.
 
   
     Loss of Stock Borrow:
  Applicable; provided that (a) Sections 12.9(a)(vii) and 12.9(b)(iv) of the
Equity Definitions are amended by deleting the words “at a rate equal to or less
than the Maximum Stock Loan Rate” and replacing it with the words “at a Borrow
Cost equal to or less than the Maximum Stock Loan Rate”, and (b) Section
12.9(b)(iv) is amended by deleting (i) subsection (A) in its entirety, (ii) the
phrase “or (B)” following subsection (A), (iii) the phrase “in each case” in
subsection (B), and (iv) the phrase “neither the Non-Hedging Party nor the
Lending Party lends Shares in the amount of the Hedging Shares or” in the
penultimate sentence.
 
   
     Borrow Cost:
  The cost to borrow the relevant Shares that would be incurred by a third party
market participant borrowing such Shares, as determined by the Calculation
Agent, on the relevant date of determination. Such costs shall include (a) the
spread below FED-FUNDS that would be earned on collateral posted in connection
with such borrowed Shares, net of any costs or fees , and (b) any stock loan
borrow fee that would be payable for such Shares, expressed as fixed rate per
annum.
 
   
     Maximum Stock Loan Rate:
  100 basis points.
 
   
     Increased Cost of Stock Borrow:
  Applicable; provided that (a) Section 12.9(a)(viii) of the Equity Definitions
shall be amended by deleting “rate to borrow Shares” and replacing it with
“Borrow Cost” and (b) Section 12.9(b)(v) of the Equity Definitions shall be
amended by (i) adding the word “or” immediately before the phrase “(B)” and
deleting the comma at the end of subsection (A), (ii) deleting subsection (C) in
its entirety, (iii) deleting the word “or” immediately preceding subsection (C),
(iv) replacing “either party” in the penultimate sentence with “the Hedging
Party”, (v) replacing the word “rate” in clause (Y) of the final sentence
therein with the words “Borrow Cost”, and (vi) deleting subsection (X) in its
entirety and the words “or (Y)” immediately following subsection (X).
 
   
     Initial Stock Loan Rate:
  20 basis points.

8



--------------------------------------------------------------------------------



 



     
     FED FUNDS:
  For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen <Index> <GO>” on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears for any day on such page, the rate for the immediately preceding day for
which a rate does so appear shall be used for such day.
 
   
     Hedging Party:
  Bank for all applicable Additional Disruption Events.
 
   
Determining Party:
  Bank for all applicable Extraordinary Events.
 
   
Acknowledgments:
   
 
   
Non-Reliance:
  Applicable.
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable.
 
   
Additional Acknowledgments:
  Applicable.

3.   Mutual Representations, Warranties and Agreements.

Each of Bank and Counterparty represents and warrants to, and agrees with, the
other party that:

  (a)   Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA; and     (b)   Securities Act. It is a
“qualified institutional buyer” as defined in Rule 144A under the Securities
Act, or an “accredited investor” as defined in Section 2(a)(15)(ii) of the
Securities Act.

4.   Representations, Warranties and Agreements of Counterparty.

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:

  (a)   the representations and warranties of Counterparty set forth in
Section 2 of the Purchase Agreement dated as of the Trade Date between
Counterparty and Barclays Capital Inc., Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., as representatives of the initial purchasers party
thereto (the “Purchase Agreement”), are true and correct and are hereby deemed
to be repeated to Bank as if set forth herein;     (b)   the Shares of
Counterparty initially issuable upon exercise of the Warrant (the “Warrant
Shares”) have been reserved for issuance by all required corporate action of
Counterparty. The Warrant Shares have been duly authorized and, when delivered
as contemplated by the terms of the Warrant following the exercise of the
Warrant in accordance with the terms and conditions of the Warrant, will be
validly issued, fully-paid and non-assessable, and the issuance of the Warrant
Shares will not be subject to any pre-emptive or similar rights;     (c)  
Counterparty shall immediately provide written notice to Bank upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Adjustment Event, a Merger Event or any other Extraordinary
Event; provided, however, that should Counterparty be in possession of material
non-public information regarding Counterparty, Counterparty shall not
communicate such information to Bank;

9



--------------------------------------------------------------------------------



 



  (d)   (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Bank or any of its affiliates
as investment advice or as a recommendation to enter into the Transaction (it
being understood that information and explanations related to the terms and
conditions of the Transaction shall not be considered investment advice or a
recommendation to enter into the Transaction) and (C) no communication (written
or oral) received from Bank or any of its affiliates shall be deemed to be an
assurance or guarantee as to the expected results of the Transaction;     (e)  
Counterparty is not as of the Trade Date and as of the date on which
Counterparty delivers any Termination Delivery Units, and shall not be after
giving effect to the transactions contemplated hereby, “insolvent” (as such term
is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”));     (f)   Counterparty
understands, agrees and acknowledges that Bank has no obligation or intention to
register the Transaction under the Securities Act, any state securities law or
other applicable federal securities law;     (g)   each of Counterparty’s
filings under the Securities Act, the Securities Exchange Act of 1934 (as
amended (the “Exchange Act”), or other applicable securities laws that are
required to be filed have been filed and that, as of the respective dates
thereof and as of the date of this representation, there is no misstatement of
material fact contained therein or omission of a material fact required to be
stated therein or necessary to make the statements made therein, in the light of
the circumstances under which they were made, not misleading;     (h)  
Counterparty is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended;     (i)  
Counterparty understands, agrees and acknowledges that no obligations of Bank to
it hereunder shall be entitled to the benefit of deposit insurance and that such
obligations shall not be guaranteed by any affiliate of Bank or any governmental
agency;     (j)   without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Bank is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 128, 133, as amended, 149 or 150, EITF Issue No. 00-19,
01-6, 03-6 or 07-5 (or any successor issue statements), under FASB’s Liabilities
& Equity Project or under FASB Staff Position or any other accounting guidance;
    (k)   Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act;     (l)   Counterparty shall deliver to Bank an opinion of counsel, dated
as of the Trade Date in form and substance reasonably satisfactory to Bank with
respect to matters set forth in Section 3(a) of the Agreement and paragraphs
4(b) and 4(h) of this Confirmation, and a resolution of Counterparty’s board of
directors authorizing such Transaction and such other certificate or
certificates as Bank shall reasonably request;     (m)   (x)(A) On the Trade
Date, the Shares or securities that are convertible into, or exchangeable or
exercisable for Shares, are not, and shall not be, subject to a “restricted
period,” as such term is defined in Regulation M under the Exchange Act
(“Regulation M”) and (B) Counterparty shall not engage in any “distribution,” as
such term is defined in Regulation M, other than a distribution

10



--------------------------------------------------------------------------------



 



      meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M until the second Exchange Business Day
immediately following the Trade Date, and (y)(A) during the period starting on
the first Expiration Date and ending on the last Expiration Date (the
“Settlement Period”), the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as defined in Regulation M and (B) Counterparty shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period;

  (n)   During the Settlement Period and on any other Exercise Date, neither
Counterparty nor any “affiliate” or “affiliated purchaser” (each as defined in
Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Bank; provided that this
Section 4(n) shall not apply to the following: (A) purchases of Shares pursuant
to exercises of stock options granted to former or current employees, officers,
directors, or other affiliates of Counterparty, including the withholding and/or
purchase of Shares from holders of such options to satisfy payment of the option
exercise price and/or satisfy tax withholding requirements in connection with
the exercise of such options; (B) purchases of Shares from holders of
performance shares or units or restricted shares or units to satisfy tax
withholding requirements in connection with vesting; (C) the conversion or
exchange by holders of any convertible or exchangeable securities of the
Counterparty previously issued; (D) purchases of Shares effected by or for a
plan by an agent independent of the Counterparty that satisfy the requirements
of Rule 10b-18(a)(13)(ii); or (E) purchases of Shares directly affected by
Counterparty in privately negotiated off-market transactions that are not
“Rule 10b-18 Purchases” (as defined in Rule 10b-18);     (o)   Counterparty
agrees that it (A) will not during the Settlement Period make, or permit to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction or potential Merger Transaction unless such
public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (B) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Bank following any such announcement that such announcement has
been made; and (C) shall promptly (but in any event prior to the next opening of
the regular trading session on the Exchange) provide Bank with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Bank or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Counterparty to Bank that such information is true and correct. In addition,
Counterparty shall promptly notify Bank of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by
Rule 10b-18(a)(13)(iv) under the Exchange Act; and     (p)   COUNTERPARTY
UNDERSTANDS THAT THE TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT MAY ARISE
WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR QUICKLY
AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS.

5.   Other Provisions:

11



--------------------------------------------------------------------------------



 



  (a)   Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Counterparty, such delivery shall be effected
through Agent. In addition, all notices, demands and communications of any kind
relating to the Transaction between Bank and Counterparty shall be transmitted
exclusively through Agent.     (b)   Repurchase Notices. Counterparty shall, on
any day on which Counterparty effects any repurchase of Shares, promptly give
Bank a written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the Warrant Equity Percentage as determined on such
day is (i) equal to or greater than [Barclays PLC - 7.5%; Citibank, N.A. - 4%;
JPMorgan Chase Bank, National Association - 4%] or (ii) greater by 0.5% than the
Warrant Equity Percentage included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Warrant Equity Percentage as of the Trade Date). The “Warrant Equity Percentage”
as of any day is the fraction (A) the numerator of which is the Number of
Warrants and (B) the denominator of which is the number of Shares outstanding on
such day. Counterparty agrees to indemnify and hold harmless Bank and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Bank’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Bank with a Repurchase Notice on the day
specified in this paragraph. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person in respect of the foregoing, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.    
(c)   Transfer or Assignment. Counterparty may not transfer or assign any of its
rights or obligations under the Transaction without the prior written consent of
Bank. Notwithstanding any provision of the Agreement to the contrary, Bank may,
subject to applicable law, freely transfer and assign all of its rights and
obligations under the Transaction without the consent of Counterparty to any
third party. If at any time at which (1) the Equity Percentage exceeds 9% or
(2) Bank, Bank Group (as defined below) or any person whose ownership position
would be aggregated with that of Bank or Bank Group (Bank, Bank Group or any
such person, a “Bank Person”) under Section 203 of the Delaware General
Corporation Law (the “DGCL Takeover Statute”) or any state or federal bank
holding company or banking laws, or other federal, state or local laws,
regulations or

12



--------------------------------------------------------------------------------



 



      regulatory orders applicable to ownership of Shares (“Applicable Laws”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Bank Person under Applicable Laws
(including, without limitation, “interested stockholder” or “acquiring person”
status under the DGCL Takeover Statute) and with respect to which such
requirements have not been met or the relevant approval has not been received
minus (y) [ ]% of the number of Shares outstanding on the date of determination
(either such condition described in clause (1) or (2), an “Excess Ownership
Position”) and Bank is unable, after commercially reasonable efforts, to effect
a transfer or assignment on pricing terms and within a time period reasonably
acceptable to it of all or a portion of the Transaction such that an Excess
Ownership Position no longer exists, Bank may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that an Excess Ownership Position no longer
exists. In the event that Bank so designates an Early Termination Date with
respect to a portion of the Transaction, a payment shall be made pursuant to
Section 6 of the Agreement as if (x) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Warrants equal to the Terminated Portion, (y) Counterparty shall
be the sole Affected Party with respect to such partial termination and (z) such
Transaction shall be the only Terminated Transaction (and, for the avoidance of
doubt, the provisions of paragraph 5(i) shall apply to any amount that is
payable by Bank to Counterparty pursuant to this sentence). The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Bank and any of its affiliates
subject to aggregation with Bank, for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act, and all persons who may form a
“group” (within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with
Bank (collectively, “Bank Group”), beneficially own (within the meaning of
Section 13 of the Exchange Act) on such day plus [ ]% of the Shares outstanding
as of such day and (B) the denominator of which is the number of Shares
outstanding on such day. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Bank to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, Bank
may designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Bank’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Bank shall be discharged of its obligations to Counterparty to the extent of any
such performance.

  (d)   Role of Agent. Each of Bank and Counterparty acknowledges to and agrees
with the other party hereto and to and with the Agent that (i) the Agent is
acting as agent for Bank under the Transaction pursuant to instructions from
such party, (ii) the Agent is not a principal or party to the Transaction, and
may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Bank and the Agent have
not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Bank or the Agent, other than the
representations expressly set forth in this Confirmation or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Bank. Bank will be acting for its own account in
respect of this Master Confirmation any Transaction contemplated hereunder.    
(e)   Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Bank upon written request by Counterparty. The Agent will furnish
to Counterparty upon written request a statement as to the source and amount of
any remuneration received or to be received by the Agent in connection with the
Transaction.

13



--------------------------------------------------------------------------------



 



  (f)   Additional Termination Events. The occurrence of any of the following
shall constitute an Additional Termination Event with respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any of the
following Additional Termination Events, Bank may choose to treat part of the
Transaction as the sole Affected Transaction, and, upon termination of the
Affected Transaction, a Transaction with a Number of Warrants equal to the
unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect and, for the avoidance
of doubt, shall be subject to all relevant provisions and adjustments as if an
Additional Termination Event had not occurred:

  (i)   if at any time (x) Bank is unable, or reasonably determines that it is
inadvisable, based upon the advice of counsel, to hedge its obligations pursuant
to the Transaction in the public market without registration under the
Securities Act as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures applicable to it (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Bank); or (y) Bank determines in its reasonable
discretion that Bank or its affiliates would incur a materially increased cost
in establishing, re-establishing or maintaining a full hedge of the equity price
risk (including for the avoidance of doubt, the volatility risk) in respect of
the Transaction; provided , however, that the scheduled exercise or scheduled
expiration of call options on the Shares (with a Trade Date of even date
herewith) sold by Bank to Counterparty in accordance with the terms of such call
options shall not provide the sole basis for the occurrence of such Additional
Termination Event pursuant to this sub-clause (y);     (ii)   the consummation
of any transaction (including, without limitation, any merger or consolidation)
the result of which is that any “person” becomes the “beneficial owner” (as
these terms are defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act),
directly or indirectly, of more than 50% of Counterparty’s capital stock that is
at the time entitled to vote by the holder thereof in the election of
Counterparty’s board of directors (or comparable body);     (iii)   the
consolidation or merger of Counterparty with or into any other “person” (as this
term is used in Section 13(d)(3) of the Exchange Act), or the sale, lease,
transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of Counterparty’s assets and those of
Counterparty’s subsidiaries taken as a whole to any “person” (as this term is
used in Section 13(d)(3) of the Exchange Act), other than (x) any transaction
that does not result in any reclassification, conversion, exchange or
cancellation of outstanding shares of Counterparty’s capital stock; and pursuant
to which the holders of 50% or more of the total voting power of all shares of
Counterparty’s capital stock entitled to vote generally in elections of
directors immediately prior to such transaction have the right to exercise,
directly or indirectly, 50% or more of the total voting power of all shares of
Counterparty’s capital stock entitled to vote generally in elections of
directors of the continuing or surviving person (or any parent thereof)
immediately after giving effect to such transaction; or (y) any merger primarily
for the purpose of changing Counterparty’s jurisdiction of incorporation and
resulting in a reclassification, conversion or exchange of the outstanding
Shares solely into shares of common stock of the surviving entity;     (iv)  
the first day on which a majority of the members of board of directors of
Counterparty are not “continuing directors”. “Continuing directors” means, as of
any date of determination, any member of board of directors of Counterparty who
(x) was a member of the board of directors on the Trade Date; or (y) was
nominated for election or elected to the board of directors with the approval of
a majority of the continuing directors who were members of the board at the time
of new director’s nomination or election;     (v)   the adoption of a plan
relating to liquidation or dissolution of Counterparty; or

14



--------------------------------------------------------------------------------



 



  (vi)   the termination of trading of the Shares, which will be deemed to have
occurred if the Shares are neither listed for trading on a U.S. national
securities exchange nor approved for quotation on any U.S. system of automated
dissemination of quotations of securities prices, and no American Depositary
Shares or similar instruments for such common stock are so listed or approved
for listing or quotation in the United States.

    Notwithstanding any provision of paragraph 5(f)(iii), however, an Additional
Termination Event will not be deemed to have occurred if more than 90% of the
consideration in the transaction or transactions (other than cash payments for
fractional shares and cash payments made in respect of dissenters’ appraisal
rights) which otherwise would constitute an Additional Termination Event above
consists of shares of common stock, depositary receipts or other certificates
representing common equity interests traded or to be traded immediately
following such transaction on a U.S. national securities exchange and, as a
result of the transaction or transactions, the Convertible Notes become
convertible into such common stock, depositary receipts or other certificates
representing common equity interests (and any rights attached thereto) and other
applicable consideration.

  (g)   No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.     (h)   Netting and Setoff. Obligations under the
Transaction shall not be netted, recouped or set off (including pursuant to
Section 6 of the Agreement) against any other obligations of the parties,
whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise, and no
other obligations of the parties shall be netted, recouped or set off (including
pursuant to Section 6 of the Agreement) against obligations under the
Transaction, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation of law or otherwise,
and each party hereby waives any such right of setoff, netting or recoupment;
provided that both parties agree that subparagraph (ii) of Section 2(c) of the
Agreement shall apply to the Transaction.     (i)   Alternative Calculations and
Counterparty Payment on Early Termination and on Certain Extraordinary Events.
If Counterparty owes Bank any amount in connection with the Transaction
(i) pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or (ii) pursuant to Section 6(d)(ii) of the
Agreement (except in the case of an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy any such
Payment Obligation by delivery of Termination Delivery Units (as defined below)
by giving irrevocable telephonic notice to Bank, confirmed in writing within one
Scheduled Trading Day, no later than noon New York time on the Early Termination
Date or other date the Transaction is cancelled or terminated, as applicable,
where such notice shall include a representation and warranty from Counterparty
that it is not, as of the date of the telephonic notice and the date of such
written notice, aware of any material non-public information concerning itself
or the shares (“Notice of Counterparty Termination Delivery”). Within a
commercially reasonable period of time following receipt of a Notice of
Counterparty Termination Delivery, Counterparty shall deliver to Bank a number
of Termination Delivery Units having a fair market value (net of any brokerage
and underwriting commissions and fees, including any customary private placement
fees) equal to the amount of such Payment Obligation (such number of Termination
Delivery Units to be delivered to be determined by the Calculation Agent as the
number of whole Termination Delivery Units that could be sold over a
commercially reasonable period of time to generate proceeds equal to the cash
equivalent of such Payment Obligation). In addition, if, in the good faith
reasonable judgment of Bank, for any reason, the Termination

15



--------------------------------------------------------------------------------



 



      Delivery Units deliverable pursuant to this paragraph would not be
immediately freely transferable by Bank under Rule 144, then Bank may elect
either to (x) accept delivery of such Termination Delivery Units notwithstanding
any restriction on transfer or (y) require that such delivery take place
pursuant to paragraph 5(j) below. If the provisions set forth in this
paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11
(modified as described above) and 9.12 of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units.” “Termination Delivery Units” means in the case
of a Termination Event, Event of Default or Delisting, one Share or, in the case
of Nationalization, Insolvency, Tender Offer or Merger Event, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event; provided that if such
Nationalization, Insolvency, Tender Offer or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

  (j)   Registration/Private Placement Procedures. If, in the reasonable opinion
of Bank, following any delivery of Shares or Termination Delivery Units to Bank
hereunder, such Shares or Termination Delivery Units would be in the hands of
Bank subject to any applicable restrictions with respect to any registration or
qualification requirement or prospectus delivery requirement for such Shares or
Termination Delivery Units pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Termination
Delivery Units being “restricted securities”, as such term is defined in
Rule 144 under the Securities Act, or as a result of the sale of such Shares or
Termination Delivery Units) (such Shares or Termination Delivery Units,
“Restricted Shares”) for any reason other than solely as a result of Bank being
an “affiliate” (as defined in Rule 144 under the Securities Act) of Counterparty
(where such affiliation did not arise from Bank being a party to the
Transaction), then delivery of such Restricted Shares shall be effected pursuant
to either clause (i) or (ii) below at the election of Counterparty, unless
waived by Bank. Notwithstanding the foregoing, solely in respect of any Number
of Warrants exercised or deemed exercised on any Expiration Date, Counterparty
shall elect, prior to the first Settlement Date for the first Expiration Date, a
Private Placement Settlement (as defined below) or Registration Settlement (as
defined below) for all deliveries of Restricted Shares for all such Expiration
Dates which election shall be applicable to all Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registered Settlement for
such aggregate Restricted Shares delivered hereunder.

  (i)   If Counterparty elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to Bank; provided that
Counterparty may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Counterparty to Bank (or any affiliate designated by Bank) of
the Restricted Shares or the exemption pursuant to Section 4(1) or Section 4(3)
of the Securities Act for resales of the Restricted Shares by Bank (or any such
affiliate of Bank). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Bank, due diligence
rights (for Bank or any designated buyer of the Restricted Shares by Bank),
opinions and certificates, and such other documentation as is customary for
private placement agreements, all reasonably acceptable to Bank. In the case of
a Private Placement Settlement, Bank shall determine the appropriate discount

16



--------------------------------------------------------------------------------



 



      (in the case of settlement of Termination Delivery Units pursuant to
paragraph 5(i) above) or any Settlement Price (in the case of settlement of
Shares pursuant to Section 2 above) applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to Bank hereunder. Notwithstanding the
Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Scheduled Trading Day following notice by Bank to Counterparty, of
such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
date described in paragraph 5(i) (in the case of settlement of Termination
Delivery Units) or on the Settlement Date (in the case of settlement in Shares
pursuant to Section 2 above).

      In the event of a Private Placement, the Net Share Settlement Amount or
the Payment Obligation, respectively, shall be deemed to be the Net Share
Settlement Amount or the Payment Obligation, respectively, plus an additional
amount (determined from time to time by the Calculation Agent in its
commercially reasonable judgment) attributable to interest that would be earned
on such Net Share Settlement Amount or the Payment Obligation, respectively,
(increased on a daily basis to reflect the accrual of such interest and reduced
from time to time by the amount of net proceeds received by Bank as provided
herein) at a rate equal to the open Federal Funds Rate plus the Spread for the
period from, and including, such Settlement Date or the date on which the
Payment Obligation is due, respectively, to, but excluding, the related date on
which all the Restricted Shares have been sold and calculated on an Actual/360
basis. The foregoing provision shall be without prejudice to Bank’s rights under
the Agreement (including, without limitation, Sections 5 and 6 thereof).        
As used in this Section, “Spread” means, with respect to any Net Share
Settlement Amount or Payment Obligation, respectively, the credit spread over
the applicable overnight rate that would be imposed if Bank were to extend
credit to Company in an amount equal to such Net Share Settlement Amount or
Payment Obligation, all as determined by the Calculation Agent using its
commercially reasonable judgment as of the related Settlement Date or the date
on which the Payment Obligation is due, respectively. Commercial reasonableness
shall take into consideration all factors deemed relevant by the Calculation
Agent, which are expected to include, among other things, the credit quality of
Counterparty (and any relevant affiliates) in the then-prevailing market and the
credit spread of similar companies in the relevant industry and other companies
having a substantially similar credit quality.     (ii)   If Counterparty elects
to settle the Transaction pursuant to this clause (ii) (a “Registration
Settlement”), then Counterparty shall promptly (but in any event no later than
the beginning of the Resale Period (as defined below)) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Bank, to cover the
resale of such Restricted Shares (and any Make-whole Shares) in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Bank. If Bank, in its sole reasonable
discretion, is not satisfied with such procedures and documentation Private
Placement Settlement shall apply. If Bank is satisfied with such procedures and

17



--------------------------------------------------------------------------------



 



      documentation, it shall sell the Restricted Shares pursuant to such
registration statement during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (and any
Make-whole Shares) and ending on the earliest of (i) the Exchange Business Day
on which Bank completes the sale of all Restricted Shares or, in the case of
settlement of Termination Delivery Units, a sufficient number of Restricted
Shares so that the realized net proceeds of such sales exceed the Payment
Obligation (as defined above) and (ii) the date upon which all Restricted Shares
have been sold or transferred pursuant to Rule 144 (or similar provisions then
in force) or Rule 145(d)(1) or (2) (or any similar provision then in force)
under the Securities Act.

  (iii)   If (ii) above is applicable and the Net Share Settlement Amount or the
Payment Obligation, as applicable, exceeds the realized net proceeds from such
resale, or if (i) above is applicable and the Freely Tradeable Value (as defined
below) of the Net Share Settlement Amount or the Payment Obligation (in each
case as adjusted pursuant to (i) above), as applicable, exceeds the realized net
proceeds from such resale, Counterparty shall transfer to Bank by the open of
the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”), at Counterparty’s option, either in cash or in
a number of Shares (“Make-whole Shares”); provided that the aggregate number of
Shares and Make-whole Shares delivered shall not exceed the Maximum Amount)
that, based on the Settlement Price on the last day of the Resale Period (as if
such day was the Valuation Date for purposes of computing such Settlement
Price), has a value equal to the Additional Amount. The Resale Period shall
continue to enable the sale of the Make-whole Shares. If Counterparty elects to
pay the Additional Amount in Make-whole Shares, the requirements and provisions
for either Private Placement Settlement or Registration Settlement shall apply
to such payment. This provision shall be applied successively until the
Additional Amount is equal to zero, subject to Section 5(m) below. “Freely
Tradeable Value” means the value of the number of Shares delivered to Bank which
such Shares would have if they were freely tradeable (without prospectus
delivery) upon receipt by Bank, as determined by the Calculation Agent by
commercially reasonable means.     (iv)   Without limiting the generality of the
foregoing, Counterparty agrees that any Restricted Shares delivered to Bank, as
purchaser of such Restricted Shares, (A) may be transferred by and among Bank
and its affiliates and Counterparty shall effect such transfer without any
further action by Bank and (B) after the minimum “holding period” within the
meaning of Rule 144(d) under the Securities Act has elapsed after any settlement
date for such Restricted Shares, Counterparty shall promptly remove, or cause
the transfer agent for such Restricted Shares to remove, any legends referring
to any such restrictions or requirements from such Restricted Shares upon
delivery by Bank (or such affiliate of Bank) to Counterparty or such transfer
agent of seller’s and broker’s representation letters customarily delivered by
Bank in connection with resales of restricted securities pursuant to Rule 144
under the Securities Act, without any further requirement for the delivery of
any certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Bank (or such affiliate of Bank).         If the Private Placement
Settlement or the Registration Settlement shall not be effected as set forth in
clauses (i), (ii) or (iii), as applicable, then failure to effect such Private
Placement Settlement or such Registration Settlement shall

18



--------------------------------------------------------------------------------



 



      constitute an Event of Default with respect to which Counterparty shall be
the Defaulting Party.

  (k)   Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Bank may not exercise any Warrant hereunder, Automatic Exercise shall
not apply with respect thereto, and no delivery hereunder (including pursuant to
paragraphs 5(i), (l) or (m)) shall be made, to the extent (but only to the
extent) that, the receipt of any Shares upon such exercise or delivery would
result in the existence of an Excess Ownership Position, provided that solely
for purpose of this paragraph, Excess Ownership Position would also be deemed to
occur if Bank’s ultimate parent entity directly or directly owns, controls or
holds (as used in the Federal Power Act and the Public Utility Holding Company
Act of 2005) at any time in excess of 4.9% of the outstanding Shares. Any
purported delivery hereunder shall be void and have no effect to the extent (but
only to the extent) that such delivery would result in the existence of an
Excess Ownership Position. If any delivery owed to Bank hereunder is not made,
in whole or in part, as a result of this provision, Counterparty’s obligation to
make such delivery and Barclay’s right to exercise a Warrant shall not be
extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Scheduled Trading Day after,
Bank gives notice to Counterparty that, such exercise or delivery would not
result in the existence of an Excess Ownership Position.     (l)   Share
Deliveries. Counterparty acknowledges and agrees that, to the extent that Bank
is not then an affiliate, as such term is used in Rule 144 under the Securities
Act, of Counterparty and has not been such an affiliate of Counterparty for
90 days (it being understood that Bank shall not be considered such an affiliate
of Counterparty solely by reason of its receipt of or right to receive Shares
pursuant to the Transaction), and otherwise satisfies all holding period and
other requirements of Rule 144 under the Securities Act applicable to it, any
Shares or Termination Delivery Units delivered hereunder at any time after
1 year from the Premium Payment Date shall be eligible for resale under Rule 144
under the Securities Act, and Counterparty agrees to promptly remove, or cause
the transfer agent for such Shares or Termination Delivery Units to remove, any
legends referring to any restrictions on resale under the Securities Act from
the certificates representing such Shares or Termination Delivery Units.
Counterparty further agrees that with respect to any Shares or Termination
Delivery Units delivered hereunder at any time after 6 months from the Premium
Payment Date but prior to 1 year from the Premium Payment Date, to the extent
that Counterparty then satisfies the current information requirement of Rule 144
under the Securities Act, Counterparty shall promptly remove, or cause the
transfer agent for such Shares or Termination Delivery Units to remove, any
legends referring to any such restrictions or requirements from the certificates
representing such Shares or Termination Delivery Units upon delivery by Bank to
Counterparty or such transfer agent of customary seller’s and broker’s
representation letters in connection with resales of such Shares or Termination
Delivery Units pursuant to Rule 144 under the Securities Act, without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Bank. Counterparty further
agrees and acknowledges that Bank shall run a holding period under Rule 144
under the Securities Act with respect to the Warrants and/or any Shares or
Termination Delivery Units delivered hereunder notwithstanding the existence of
any other transaction or transactions between Counterparty and Bank relating to
the Shares. Counterparty further agrees that Shares or Termination Delivery
Units delivered hereunder prior to the date that is 6 months from the Premium
Payment Date may be freely transferred by Bank to its affiliates, and
Counterparty shall effect such transfer without any further action by Bank.
Notwithstanding anything to the contrary herein, Counterparty agrees that any
delivery of Shares or Termination Delivery Units shall be effected by book-entry
transfer through the facilities of the Clearance System if, at the time of such
delivery, the certificates representing such Shares or Termination Delivery
Units would not contain any restrictive legend as described above.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 under the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court changes after the Trade Date, including without limitation to lengthen
or shorten the holding periods, the agreements of Counterparty herein shall be
deemed

19



--------------------------------------------------------------------------------



 



      modified to the extent necessary, in the opinion of outside counsel of
Counterparty, to comply with Rule 144 under the Securities Act, including
Rule 144, as in effect at the time of delivery of the relevant Shares or
Termination Delivery Units.

  (m)   Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation or the Agreement, in no event will Counterparty be required to
deliver more than 1.2 times the Number of Shares (the “Maximum Amount”) in the
aggregate to Bank in connection with the Transaction, subject to the provisions
below regarding Deficit Shares. In the event Counterparty shall not have
delivered the full number of Shares otherwise due in connection with the
Transaction as a result of the first sentence of this paragraph relating to the
Maximum Amount (such deficit, the “Deficit Shares”), Counterparty shall be
continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, Shares when, and
to the extent, that (i) Shares are repurchased, acquired or otherwise received
by Counterparty or any of its subsidiaries after the Trade Date (whether or not
in exchange for cash, fair value or any other consideration), (ii) authorized
and unissued Shares reserved for issuance in respect of other transactions prior
to such date which prior to the relevant delivery date become no longer so
reserved and (iii) Counterparty additionally authorizes any unissued Shares that
are not reserved for other transactions. Counterparty shall immediately notify
Bank of the occurrence of any of the foregoing events (including the aggregate
number of Shares subject to clause (i), (ii) or (iii) and the corresponding
number of Shares to be delivered) and promptly deliver 50% of such aggregate
number of Shares thereafter. Counterparty shall maintain a number of authorized
but unissued Shares that are free from preemptive rights that at all times
exceeds the sum of (x) the Maximum Amount, plus (y) the aggregate number of
Shares expressly reserved for any other use (including, without limitation,
Shares reserved for issuance upon the exercise of options or convertible debt),
whether expressed as caps or as numbers of Shares reserved or otherwise.     (n)
  No Material Non-Public Information. Counterparty represents and warrants to
Bank as of the Trade Date that it is not aware of any material non-public
information concerning itself or the Shares.     (o)   Tax Disclosure.
Notwithstanding anything to the contrary herein, in the Equity Definitions or in
the Agreement, and notwithstanding any express or implied claims of exclusivity
or proprietary rights, the parties (and each of their employees, representatives
or other agents) are authorized to disclose to any and all persons, beginning
immediately upon commencement of their discussions and without limitation of any
kind, the tax treatment and tax structure of the Transaction, and all materials
of any kind (including opinions or other tax analyses) that are provided by
either party to the other relating to such tax treatment and tax structure.    
(p)   Status of Claims in Bankruptcy. Bank acknowledges and agrees that this
Confirmation is not intended to convey to Bank rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Bank’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Bank’s rights in respect of any transactions other than the
Transaction.     (q)   Payments by Bank upon Early Termination. Bank and
Counterparty hereby agree that, notwithstanding anything to the contrary herein,
in the Equity Definitions or in the Agreement, following the payment of the
Premium and the Additional Premium, if any, in the event that an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to the Transaction or the
Transaction is terminated or cancelled pursuant to Article 12 of the Equity
Definitions and, as a result, Bank owes to Counterparty the amount calculated
under Section 6(e) of the Agreement or Article 12 of the Equity Definitions,
such amount shall be deemed to be zero.

20



--------------------------------------------------------------------------------



 



  (r)   Securities Contract; Swap Agreement. The parties hereto agree and
acknowledge that Bank is a “financial institution,” “swap participant” and
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” or a “transfer”
within the meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” a “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and
(B) that Bank is entitled to the protections afforded by, among other sections,
Section 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j),
548(d)(2), 555, 560 and 561 of the Bankruptcy Code.     (s)   Payments on Early
Termination. The parties hereto agree that for the Transaction, for the purposes
of Section 6(e) of the Agreement, Loss and Second Method will apply.     (t)  
Governing Law. The law of the State of New York (without reference to choice of
law doctrine). The parties hereto irrevocably submit to the nonexclusive
jurisdiction of the courts of the State of New York and the United States Court
for the Southern District of New York in connection with all matters relating
hereto and waive any objection to the laying of venue in, and any claim of
inconvenient forum with respect to, these courts.     (u)   Waiver of Jury
Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTION, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

6.   Account Details:

  (a)   Account for payments to Counterparty:         Wire instructions:        
[                    ]         ACH instructions:         [                    ]
    (b)   Account for payments to Bank:         [                    ]        
Account for delivery of Shares to Bank:

21



--------------------------------------------------------------------------------



 



      [                    ]

7.   Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.
The Office of Bank for the Transaction is: Inapplicable, Bank is not a
Multibranch Party.

8.   Notices:

For purposes of this Confirmation:

  (a)   Address for notices or communications to Counterparty:         Covanta
Holding Corporation
40 Lane Road
Fairfield, New Jersey 07004
Attention: Treasurer
Telephone No.: (+1) 973-882-4193
Facsimile No.: (+1) 973-882-7357     (b)   Address for notices or communications
to Bank:         [                    ]         with a copy to:        
[                    ]         and         [                    ]

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
APPROPRIATE REGISTRATION UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES
LAWS.


22



--------------------------------------------------------------------------------



 



Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Bank a facsimile of the fully-executed
Confirmation to Bank at [ ]. Originals shall be provided for your execution upon
your request.

          Very truly yours,    
 
        [AGENT],     acting solely as Agent for Bank in connection with the
Transaction    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        Accepted and confirmed as of the Trade Date:    
 
        COVANTA HOLDING CORPORATION    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

[Warrant Transaction Signature Page]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
For purposes of the Transaction, the following terms shall have the following
values/meanings:

         
1.
  Strike Price:   USD[   ].
 
       
2.
  Premium:   USD[   ].
 
       
3.
  Final Disruption Date:   [   ].

 



--------------------------------------------------------------------------------



 



SCHEDULE B
     For each Component of the Transaction, the Number of Warrants and
Expiration Date is set forth below.

          Component Number   Number of Warrants   Expiration Date              
               

 